Citation Nr: 9926618	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  96-30 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for arthritis of the cervical, thoracic and lumbar 
spine.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1945 to August 
1947 and from January 1951 to June 1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for arthritis of the spine was denied by Board decision dated 
January 1987.

2.  Evidence associated with the claims files since that 
Board decision, when 
considered alone or in conjunction with all the evidence of 
records, is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.

3.  Competent medical evidence of a nexus between the 
veteran's arthritis of the 
spine and his service has been submitted.


CONCLUSIONS OF LAW

1.  The January 1987 rating decision by the Board, which 
denied the veteran's 
claim for service connection for arthritis of the spine is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.160(d), 20.302, 20.1103 (1998).

2.  The evidence received since the January 1987 decision is 
new and material, and the veteran's claim for service 
connection for arthritis of the cervical, thoracic and lumbar 
spine has been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1998).

3.  The veteran's claim for service connection for arthritis 
of the cervical, thoracic 
and lumbar spine is well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record discloses that the veteran's claim of 
entitlement to service connection for arthritis of the spine 
was previously considered and denied by the RO in March 1983.  
The Board later denied the claim in a January 1987 decision 
that found essentially that there was no nexus between the 
veteran's arthritis of the back and any incident of service.  
The appellant was notified of the Board's decision and that 
decision was final.  See 38 U.S.C.A. §§ 7103, 7104 (West 1991 
& Supp. 1998).

However, the January 1987 Board decision may be reopened 
provided the appellant submits new and material evidence.  
Absent the submission of new and material evidence, the claim 
may not be reopened or readjudicated by VA.  See 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim should be 
reopened.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The Board must review all evidence submitted since 
the claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that is must be considered to decide fairly 
the merits of the claim.  See 38 C.F.R. § 3.156(a); see 
generally Hodge, supra.

The United States Court of Appeals for Veteran's Claims 
(Court) has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins v. West, 12 
Vet. App. 209 (1999).  The first step is to determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a).  That regulation provides that new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  See 38 C.F.R. § 3.156(a).

If such new and material evidence has been submitted, the 
second step under Elkins is to reopen the claim and then 
immediately determine whether, based on all the evidence of 
record in support of the claim, the claim as reopened (as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  The final step is, if the 
claim is in fact well grounded, to evaluate the merits of the 
claim after any duty to assist inherent in 38 U.S.C.A. 
§ 5107(b) has been fulfilled.

The evidence that was of record at the time of the earlier 
Board denial consisted of the veteran's service medical 
records, a February 1983 VA examination, a private 
physician's report received in September 1983, a personal 
hearing before the RO in September 1983, and an October 1983 
VA examination report.  The service medical records revealed 
that the veteran did complain of back pain in service.  For 
instance, he reported low back pain in April through July 
1946.  The first VA examination showed no diagnosis of any 
type of back disorder although the veteran did complain of 
back pain.  The private physician diagnosed the veteran with 
unstable low back following trauma, the trauma indicated to 
have occurred while the veteran was moving a refrigerator.  
At his personal hearing, the veteran testified that he 
injured his back during a fall in service.  The second VA 
examination again declined to diagnose the veteran with a 
back disorder, although the veteran again complained of back 
pain.

The most pertinent evidence that has been associated with the 
claims file since that Board decision includes treatment 
notes from a private physician in February 1984, VA 
outpatient treatment notes from October 1986 to November 1991 
and October 1995 treatment notes with a letter from Lee 
Vander Lugt, M. D.  The private physician in 1984 diagnosed 
the veteran with degenerative lumbar disc disease.  Further, 
the outpatient treatment notes document the veteran's ongoing 
difficulties with low back pain.  

Dr. Lugt treated the veteran for low back pain in October 
1995 to May 1996.  He stated in an October 1995 letter that 
the veteran sustained a back injury in service when he fell 
and that he had had intermittent problems with his back since 
that time.  The doctor diagnosed the veteran with spinal 
stenosis and opined that the problems the veteran was 
currently suffering from were a result of the back injury in 
service.  The doctor based this opinion on the fact that the 
veteran indicated that he rarely did anything heavy since 
service and that the veteran could not recall any intervening 
injuries.

The Board finds that the evidence submitted since the 
previous Board denial is new in that it was not previously 
physically of record.  Further, this new evidence is also 
material as it goes directly toward establishing that the 
veteran's current disorder is related to the veteran's period 
of active service.  Specifically, as Dr. Lugt's opinion that 
the veteran's current back disorder is probably related to 
the veteran's fall in service goes directly towards the 
veteran's burden of presenting a plausible claim, it is, when 
considered alone or in conjunction with all the evidence of 
record, so significant that it must be considered in order to 
fairly decide the merits of the claim.  As such, this 
evidence is new and material as contemplated by law and thus 
provides a basis to reopen the veteran's claim of entitlement 
to service connection for arthritis of the spine.  See 
38 C.F.R. § 3.156.  

In addition, the Board finds that the veteran's claim for 
service connection for arthritis of the spine is well 
grounded.  For a claim to be well grounded, there must be (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  
Specifically, Dr. Lugt has offered an opinion linking the 
veteran's arthritis of the back to his period of active 
service.  See Epps v. Gober, 126 F3d 1464 (Fed. Cir. 1998).


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for arthritis of the 
spine is reopened.  

Evidence of a well-grounded claim for service connection for 
arthritis of the cervical, thoracic and lumbar spine has been 
submitted, and to this extent, the appeal is granted.


REMAND

As noted, the record contains an opinion from Dr. Lugt, dated 
October 1995, that suggests a link between the veteran's 
arthritis of the cervical, thoracic and lumbar spine and his 
period of active service.  Dr. Lugt based his opinion on his 
own examination of the veteran and the history provided by 
the veteran, and it does not appear that he had the benefit 
of a review of all pertinent medical records contained in the 
veteran's claims file.  As such, the Board believes that the 
veteran should be afforded a VA examination that would 
included a review of all medical records contained in the 
claims file.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:


The veteran should be afforded an 
examination of his cervical, thoracic and 
lumbar spine to ascertain the nature, 
severity, and etiology of any disorders 
that may be present.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records and 
the October 1995 letter from Dr. Lugt, 
and offer comments and an opinion as to 
whether any currently diagnosed disorder 
of the cervical, thoracic and lumbar 
spine is causally or etiologically 
related to symptomatology 
manifested/treated during service.  All 
opinions should be supported by a written 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1998), 
copies of all pertinent medical records 
in the veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

